904 F.2d 46
12 ITRD 1336
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.A.N. DERINGER, INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 90-1125.
United States Court of Appeals, Federal Circuit.
May 30, 1990.

Before RICH, Circuit Judge, COWEN, Senior Circuit Judge, and LLOYD D. GEORGE,* District Judge.
DECISION
COWEN, Senior Circuit Judge.


1
Appellant, A.N. Deringer, Inc.  (Deringer) appeals from the final judgment of the Court of International Trade (CIT), slip. op. 89-141 (October 11, 1989), which dismissed the suit for lack of subject matter jurisdiction.  Deringer brought the action pursuant to 28 U.S.C. Sec. 1581(a), contesting the denial of its protest against the assessment of anti-dumping duties on fish netting of manmade fibers which was manufactured in Japan, shipped to Canada, and imported into the United States by Deringer.  In 1984, the United States Customs Service assessed anti-dumping duties against the fish netting on the basis of the final results of an administrative review conducted by the Department of Commerce, determining that anti-dumping duties should be assessed on third-country resales of the Japanese fish netting.  The CIT concluded that Deringer's suit would thus be proper only under 28 U.S.C. Sec. 1581(c).  We affirm on the basis of the decision of the CIT.



*
 Judge Lloyd D. George of the District of Nevada, sitting by designation